El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Atilano Astacio fue acusado de un delito de acometi-miento y agresión con circunstancias agravantes por haber acometido a Sinforoso Figueroa con un machete, que es un arma mortífera, produciéndole heridas. La apelación gira sobre cuestiones de hecho, sosteniendo el apelante que Sinfo-*926roso Figueroa fue el agresor y que el apelante actuó única-mente en defensa propia.
A la verdad que el testigo principal del gobierno, y que aparentemente es indispensable, es el denunciante, quien hace una manifestación que está .en abierta contradicción con la del perito médico. Sinforoso Figueroa, quien dice que es ambidiestro, en la lucha que surgió entre los dos •hombres, en la cual ambos portaban machetes, dejó caer su arma al suelo, habiendo sido herido ya en su brazo izquierdo en la misma contienda. Este testigo manifestó a la corte que cogió el machete con su mano herida y siguió defendién-dose con el mismo. Dice el perito que la mano estaba en tal condición que hubiera sido imposible para el denunciante poder usarla. De igual modo el propio testigo manifestó que él solamente dió dos machetazos y la prueba demuestra un número mayor inflijido sobre el apelante. Hubo otras contradicciones aparentes entre el perito y el testigo denun-ciante que han sido analizadas por el apelante para mostrar que el denunciante declaraba falsamente y por tanto que los autos muestran un caso de defensa propia por parte del apelante.
Sin embargo, la corte sentenciadora tiene el derecho y obligación de aquilatar el conflicto de la prueba aun cuando exista un conflicto entre un perito y un testigo ocular y también, como ocurre en el presente caso, que ambos son testigos del gobierno. A falta de un claro convencimiento de que la corte creyó que la mano o muñeca del denunciante quedó inmediatamente inutilizada, no podemos aceptar ese hecho como establecido. La corte tenía derecho a creer que el doctor en parte había sufrido una equivocación. El Pueblo v. Sutton, 17 D. P. R. 346. Un doctor declara solamente teniendo en cuenta el examen que hace después de ocurrido el hecho.
Prescindiendo de todo esto, el denunciante pudo haber estado haciendo manifestaciones equivocadas o, para prote-jerse él mismo, declarar falsamente en parte. Pero aun así *927la corte tenía el derecho a creer, en vista de sus manifesta-ciones en unión de la otra prueba, que el acusado fue el agre-sor o que, no siéndolo, empleó más fuerza de la necesaria para defenderse. No existe prueba, con excepción de la suya propia, que demuestre que tenía tal motivo para abri-gar razonables temores respecto al otro hombre, que se vió obligado en defensa propia a inflijir todas las heridas que resultan de la prueba.
La prueba justifica además la teoría de una lucha entre ambos en la cual los dos hombres entraron voluntariamente.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.